Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with AIMEE B. KOLZ on 12/10/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
sending, by a computing device, to a first user associated with a user, and via a first communication medium, a first advertisement for output via the first user
sending, by the computing device, to a second user device that is associated with the first  devicesecond user device to output a feedback user interface, wherein the feedback user interface is customized based on display capabilities of the second user device;
receiving, by the computing device, from the second user device, a first message indicating a first advertisement rating corresponding to the first advertisement, wherein the first message is based on a first input received via the feedback user interface;
receiving, by the computing device, from the second 
the first again.

2. 	(Canceled)

3. 	(Previously Presented) The method of claim 1, wherein the first advertisement rating and the second advertisement rating comprise advertisement ratings that were input by the user.  

4-5.	(Canceled)

6. 	(Previously Presented) The method of claim 1, wherein the first advertisement rating comprises:
a first user rating corresponding to a first segment of the first advertisement; and
a second user rating corresponding to a second segment of the first advertisement. 

7. 	(Currently Amended) The method of claim 1, wherein a television, and wherein the second user device comprises a mobile device. 

8. 	(Currently Amended) The method of claim 1, wherein the first user device comprises a personal computer

9. 	 (Currently Amended) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
send, to a first userassociated with a user and via a first communication medium, an advertisement to be output via the first user
second the first device, second , wherein the feedback user interface is customized based on display capabilities of the second user device;
receive, from the second 
receive, from the second 
cause, based on the first advertisement rating and the second advertisement rating, the first again.  

10-19.	(Canceled)

20. 	(Currently Amended) The apparatus of claim 9, whereintelevision, and wherein the second user device comprises a mobile device.  

21.	(Previously Presented) The method of claim 1, further comprising: 
receiving a request for content, wherein the content indicates an available splice point for an insertion opportunity; and
causing, based on the insertion opportunity, an insertion of the first advertisement into the content.

22-26.	(Canceled) 

27.	(Currently Amended) The method of claim 1, further comprising receiving data indicating a plurality of times the first advertisement was consumed by the user, wherein the plurality of times corresponds to a plurality of advertisement ratings, and wherein the causing the first 

28-31.	(Canceled)

32. 	(Previously Presented) The apparatus of claim 9, wherein the first advertisement rating comprises custom feedback describing the advertisement.

33-34. 	(Canceled)   

35.	(Currently Amended) The apparatus of claim 9, wherein the first user device comprises a personal computer

36.	(Previously Presented) The method of claim 1, wherein the first communication medium is wired and the second communication medium is wireless.

37 - 38.	(Canceled)

39.	(Previously Presented) The method of claim 1, further comprising sending, based on a campaign priority of a second advertisement, the second advertisement.

40. 	(Currently Amended) The method of claim 1, wherein the sending the signal to cause the output of the feedback user interface comprises sending, by the computing device, to the second second first user

41.	(Currently Amended) The method of claim 1, wherein the sending the signal to cause the output of the feedback user interface comprises sending, by the computing device, to the second second first user

42-43.	(Cancelled) 

44.	(Currently Amended) A method comprising:
sending, by a computing device, to a first user associated with a user, and via a first communication medium, an advertisement to be output via the first user
sending, to a second the first device, based on an output of the advertisementsecond , wherein the feedback user interface is customized based on display capabilities of the second user device;
receiving, by the computing device and from the second 
causing, by the computing device and based on the plurality of advertisement ratings, the first  again.

45.	(Currently Amended) The method of claim 44, wherein the plurality of advertisement ratings respectively correspond to a plurality of times that the advertisement was output to the user, the method further comprising:
receiving, by the computing device and after the causing the first  again, a subsequent advertisement rating corresponding to a time subsequent to the plurality of times; 
determining that the subsequent advertisement rating is higher than at least one of the plurality of advertisement ratings; and
causing, by the computing device and based on the determining that the subsequent advertisement rating is higher, the first 

second user
wherein the causing the first again is further based on a determination that the second advertisement rating is higher than the first advertisement rating.

47.	(Cancelled) 

48.	(Currently Amended) The method of claim 1, wherein the causing comprises causing the first 
	causing a third user device associated with the user to output the first advertisement at a second future time.

49.	(Currently Amended) The method of claim 1, wherein the sending the first advertisement for output via the first usersecond 

50.	(Currently Amended) The method of claim 1, further comprising:
	sending, based on the first message and based on the second message, a second advertisement for output via the first 

51.	(Currently Amended) The method of claim 1, further comprising:
	causing, based on the first message and based on the second message, sending of the first advertisement for output via the first 

52.	(Currently Amended) The method of claim 1, further comprising:
	permitting repeat presentations, to the user, of the first advertisement
based on receivedfor the repeated presentations of the first advertisement on a less frequent basis.

53.	(Previously Presented) The method of claim 1, wherein the first advertisement corresponds to a product, and the method further comprising: causing, based on the first advertisement rating and the second advertisement rating, the first user device to output a second advertisement corresponding to the product.

54.	(Cancelled) 

55.	(Previously Presented) The method of claim 1, further comprising: determining a product associated with the first advertisement; and 
	storing an association of the product, the first advertisement rating, and the second advertisement rating.

56.	 (New) The method of claim 1, wherein the first advertisement rating comprises custom feedback describing the first advertisement.

57.	(New) The apparatus of claim 9, wherein the first advertisement rating and the second advertisement rating comprise advertisement ratings that were input by the user.

58.	 (New) The apparatus of claim 9, wherein the first advertisement rating comprises:
a first user rating corresponding to a first segment of the advertisement; and
a second user rating corresponding to a second segment of the advertisement.

59.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive a request for content, wherein the content indicates an available splice point for an insertion opportunity; and
cause, based on the insertion opportunity, an insertion of the advertisement into the content.

60.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receiving data indicating a plurality of times the advertisement was consumed by the user, wherein the plurality of times corresponds to a plurality of advertisement ratings, and wherein the causing the first user device to output the advertisement again is further based on the plurality of advertisement ratings.

61.	 (New) The apparatus of claim 9, wherein the first communication medium is wired and the second communication medium is wireless.

62.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
sending, based on a campaign priority of a second advertisement, the second advertisement.

63.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to send the signal to cause the output of the feedback user interface by sending to the second user device, and via the second communication medium, an instruction to output the feedback user interface via the second user device, wherein the instruction indicates the advertisement and a time that the advertisement was output via the first user device.  

64.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to send the signal to cause the output of the feedback user interface by sending to the second user device, and via the second communication medium, an instruction to output the feedback user interface via the second user device, wherein the instruction indicates that the advertisement is currently being output via the first user device.

65.	 (New) The apparatus of claim 9, wherein the second advertisement rating was received by the second user device later than the first advertisement rating, and wherein the instructions, when executed by the one or more processors, cause the apparatus to:


66.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
cause the first user device to output the advertisement again by causing the first user device to output the advertisement at a first future time, and 
wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
cause a third user device associated with the user to output the advertisement at a second future time.

67.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
send the advertisement for output via the first user device by sending the advertisement for output during a user session, and 
send the signal by sending, after the user session, the signal to cause the second user device to output the feedback user interface after the user session.

68.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
send, based on the first message and based on the second message, a second advertisement for output via the first user device.

69.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
cause, based on the first message and based on the second message, sending of the advertisement for output via the first user device on a periodic basis.

70.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:

	based on received advertisement ratings from the user for the repeated presentations of the advertisement, cause output of the advertisement on a less frequent basis.

71.	 (New) The apparatus of claim 9, wherein the first advertisement corresponds to a product, and the instructions, when executed by the one or more processors, further cause the apparatus to:
cause, based on the first advertisement rating and the second advertisement rating, the first user device to output a second advertisement corresponding to the product.

72.	 (New) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine a product associated with the advertisement; and 
store an association of the product, the first advertisement rating, and the second advertisement rating.

73.	(New) A non-transitory computer-readable medium storing instructions that, when executed, cause:
sending, by a computing device, to a first user device associated with a user, and via a first communication medium, a first advertisement for output via the first user device; 
sending, by the computing device, to a second user device that is associated with the first 
receiving, by the computing device, from the second user device, a first message indicating a first advertisement rating corresponding to the first advertisement, wherein the first message is based on a first input received via the feedback user interface;
receiving, by the computing device, from the second user device, a second message indicating a second advertisement rating corresponding to the first advertisement, wherein the second message is based on a second input received via the feedback user interface; and
causing, by the computing device and based on the first advertisement rating and the second advertisement rating, the first

74.	(New) The non-transitory computer-readable medium of claim 73, wherein the first advertisement rating and the second advertisement rating comprise advertisement ratings that were input by the user.

75.	(New) The non-transitory computer-readable medium of claim 73, wherein the first advertisement rating comprises:
a first user rating corresponding to a first segment of the first advertisement; and
a second user rating corresponding to a second segment of the first advertisement.

76.	(New) The non-transitory computer-readable medium of claim 73, wherein the first user device comprises a television, and wherein the second user device comprises a mobile device.

77.	(New) The non-transitory computer-readable medium of claim 73, wherein the first user device comprises a personal computer, and wherein the second user device comprises a mobile device.

78.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
receiving a request for content, wherein the content indicates an available splice point for an insertion opportunity; and
causing, based on the insertion opportunity, an insertion of the first advertisement into the content.

79.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
receiving data indicating a plurality of times the first advertisement was consumed by the user, wherein the plurality of times corresponds to a plurality of advertisement ratings, and wherein the causing the first user device to output the first advertisement again is further based on the plurality of advertisement ratings.



81.	(New) The non-transitory computer-readable medium of claim 73, wherein the first communication medium is wired and the second communication medium is wireless.

82.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
sending, based on a campaign priority of a second advertisement, the second advertisement.

83.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, cause the sending the signal to cause the output of the feedback user interface by sending to the second user device, and via the second communication medium, an instruction to output the feedback user interface via the second user device, wherein the instruction indicates the first advertisement and a time that the first advertisement was output via the first user device.

84.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, cause the sending the signal to cause the output of the feedback user interface by sending to the second user device, and via the second communication medium, an instruction to output the feedback user interface via the second user device, wherein the instruction indicates that the first advertisement is currently being output via the first user device.

85.	(New) The non-transitory computer-readable medium of claim 73, wherein the second advertisement rating was received by the second user device later than the first advertisement rating, and
wherein the instructions, when executed, cause the first user device to output the first advertisement again based on a determination that the second advertisement rating is higher than the first advertisement rating.


	causing a third user device associated with the user to output the first advertisement at a second future time.

87.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, cause:
	sending the first advertisement for output via the first user device by sending the first advertisement for output during a user session, and 
	sending the signal comprises by, after the user session, the signal to cause the second user device to output the feedback user interface after the user session.

88.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
	sending, based on the first message and based on the second message, a second advertisement for output via the first user device.

89.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
	causing, based on the first message and based on the second message, sending of the first advertisement for output via the first user device on a periodic basis.

90.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
	permitting repeat presentations, to the user, of the first advertisement, and
	based on received advertisement ratings from the user for the repeated presentations of the first advertisement, causing output of the first advertisement on a less frequent basis.


	causing, based on the first advertisement rating and the second advertisement rating, the first user device to output a second advertisement corresponding to the product.

92.	(New) The non-transitory computer-readable medium of claim 73, wherein the instructions, when executed, further cause:
	determining a product associated with the first advertisement; and 
	storing an association of the product, the first advertisement rating, and the second advertisement rating.

93.	(New) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
send, to a first user device associated with a user, and via a first communication medium, an advertisement to be output via the first user device;
send, to a second user device that is associated with the first user device, based on an output of the advertisement, and via a second communication medium, a signal to cause the second user device to output a feedback user interface, wherein the feedback user interface is customized based on display capabilities of the second user device;
receive, from the second user device, a plurality of advertisement ratings for the advertisement, wherein the plurality of advertisement ratings is based on input received via the feedback user interface; and
cause, based on the plurality of advertisement ratings, the first user device to output the advertisement again.

94.	(New) The apparatus of claim 93, wherein the plurality of advertisement ratings respectively correspond to a plurality of times that the advertisement was output to the user, and 
receive, after the causing the first user device to output the advertisement again, a subsequent advertisement rating corresponding to a time subsequent to the plurality of times; 
determine that the subsequent advertisement rating is higher than at least one of the plurality of advertisement ratings; and
cause, based on the determination that the subsequent advertisement rating is higher, the first user device to output the advertisement to the user again.

95.	(New) A non-transitory computer-readable medium storing instructions that, when executed, cause:
sending, to a first user device associated with a user, and via a first communication medium, an advertisement to be output via the first user device;
sending, to a second user device that is associated with the first user device, based on an output of the advertisement, and via a second communication medium, a signal to cause the second user device to output a feedback user interface, wherein the feedback user interface is customized based on display capabilities of the second user device;
receiving, from the second user device, a plurality of advertisement ratings for the advertisement, wherein the plurality of advertisement ratings is based on input received via the feedback user interface; and
causing, based on the plurality of advertisement ratings, the first user device to output the advertisement again.

96.	(New) The non-transitory computer-readable medium of claim 95, wherein the plurality of advertisement ratings respectively correspond to a plurality of times that the advertisement was output to the user, and wherein the instructions, when executed, cause:
receiving, after the causing the first user device to output the advertisement again, a subsequent advertisement rating corresponding to a time subsequent to the plurality of times; 
determining that the subsequent advertisement rating is higher than at least one of the plurality of advertisement ratings; and


 
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner was unable to find prior art teaching all of the limitations within a reasonable amount of time.  In particular, no prior art was found that disclosed the limitations “receiving, by the computing device, from the second user device, a first message indicating a first advertisement rating corresponding to the first advertisement…”, “receiving, by the computing device, from the second user device, a second message indicating a second advertisement rating corresponding to the first advertisement…”, and “causing, by the computing device and based on the first advertisement rating and the second advertisement rating, the first user device to output the first advertisement again”.  While reference Sylvain disclosed determining to display an ad again at a later time based on a single received rating, no prior art was found that disclosed receiving several ratings for an ad from the same user before determining to display the ad again.
The 101 analysis found that the claims were directed to an advertising activity, and therefore were directed to “Certain Methods of Organizing Human Activity”.  However, it was found that the judicial exception was applied in a meaningful way, as the claims allowed for the outputting of a customized interface based on the capabilities of a user device.  Therefore, the claims were found to be patentable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681